MEMORANDUM **
Artemio Humberto Merida Lopez seeks review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny the petition for review.
The BIA acted within its discretion in denying as untimely Merida Lopez’s motion to reopen because it was filed over one year after the BIA’s final removal order, see 8 U.S.C. § 1229a(c)(7)(C)(i) (motion to reopen must generally be filed within 90 days of final administrative removal order), and Merida Lopez failed to present new and material evidence of changed conditions in Guatemala, see 8 U.S.C. § 1229a(e) (7) (C) (ii) (no time limit on motion to reopen to apply for asylum based on changed country conditions). Further, Merida Lopez failed to demonstrate prima facie eligibility for relief under the Convention Against Torture. See Ordonez v. INS, 345 F.3d 777, 785 (9th Cir.2003) (holding that a motion to reopen must establish a prima facie case demonstrating “a reasonable likelihood that the statutory requirements for relief have been satis*233fied”) (quoting Matter of S-V-, 22 I & N Dec. 1306, 1308 (BIA 2000) (en banc)).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.